Citation Nr: 0122355	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
January 1999, and the veteran appealed.  In addition to 
having claimed service connection for post-traumatic stress 
disorder in September 1998, the veteran had claimed service 
connection for psychosis.  The RO denied service connection 
for psychosis in July 1999.  The veteran did not appeal that 
decision.  


FINDINGS OF FACT

1.  The RO last denied service connection for post-traumatic 
stress disorder in March 1993.

2.  Since that decision, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received.

3.  The preponderance of the evidence indicates that the 
veteran does not have post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  Since that decision, new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.   Post-traumatic stress disorder was not incurred or 
aggravated in wartime service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  The veteran himself has 
had submitted some of that pertinent evidence.  All pertinent 
identified existing obtainable evidence which is necessary 
for a fair and impartial determination of the claim appears 
to be of record, and he has been advised as recently as 
August 2001 that he has the right to submit additional 
evidence.  There are of record service, VA, and private 
medical records relating to his claim as well as lay 
statements from the veteran, his ex-wife, and his brother.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

The Board notes that the RO ordered a VA examination for 
post-traumatic stress disorder.  In January 1999, the VA 
examination was canceled with the notation being that the 
veteran was in prison.  Later in March 1999, another VA 
examination was requested.  However, in April 1999, that 
examination was canceled.  It was noted that the veteran was 
in jail until 2003.

In regard to the above, the Board notes that the veteran is 
incarcerated.  VA's duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  

However, that being said, and applying the provisions of 
38 C.F.R. §§ 3.159 and 3.326(a) as amended on August 29, 
2001, see 66 Fed. Reg. 45620-45632, the Board concludes that 
examinations were not necessary when the RO scheduled them in 
January and March 1999.  There was already of record a 
private examination report from a diplomate in psychiatry and 
neurology, dated in November 1997, which considered whether 
the veteran had post-traumatic stress disorder.  It was 
adequate for rating purposes and as such, per 
38 C.F.R. § 3.326(b) (2000), it could serve as the 
examination required by VA.  There were other medical records 
of record as well, documenting the veteran's psychiatric 
disability.  Together, the evidence is adequate for appellate 
purposes.  

Next, the Board notes that in June 1999, the veteran 
requested a hearing before the Board, at the RO, and that the 
veteran is incarcerated and failed to report for his hearing 
in August 2001.  He was advised of the August 2001 hearing in 
writing in July 2001.  The July 2001 notice letter advised 
him to notify the RO immediately if he would be unable to 
attend the hearing; that he could make a timely request for a 
change in the hearing date; and that his failure to appear 
for the hearing would be considered a withdrawal of the 
hearing request.  No communications have been received from 
the veteran since the hearing notice letter.  Under the 
circumstances, his inactions constitute a withdrawal of his 
request for a hearing.  38 C.F.R. § 20.702(c)(2) and (d) 
(2000). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
on August 29, 2001, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Factual background

Service connection was denied for personality disorder, 
depression, and nervousness in May 1972.  At the time, the 
veteran's service medical records, showing treatment for 
psychiatric symptomatology; his service discharge examination 
report, which indicated that he had no psychiatric 
disability; and his DD Form 214, showing that he had been 
awarded the Combat Infantryman Badge, were of record.  

In October 1988, the veteran applied for service connection 
for psychological problems.  In December 1988, the RO advised 
him of the prior denial of service connection and that to 
reopen, he would have to submit evidence of service 
incurrence or aggravation of the claimed condition.  

In November 1989, the veteran applied for service connection 
for post-traumatic stress disorder.  He described being 
involved in fire fights in service and seeing people killed 
during combat.  

A January 1989 VA hospital report indicates that he was 
treated at a VA hospital from November 1988 to January 1989 
for alcohol rehabilitation.  

An October to December 1989 VA hospital discharge summary 
indicates that the veteran was admitted to the hospital after 
being brought there by wife after he had exhibited 
irrational, bizarre, and violent behavior.  He was diagnosed 
with organic mental syndrome, probable organic personality 
disorder; alcohol dependence; and a personality disorder.  

In March 1990, the RO denied service connection for post-
traumatic stress disorder.  The RO noted that he had been in 
Vietnam from June 1969 to July 1970, and that he had received 
the Combat Infantryman Badge.  Service connection for 
post-traumatic stress disorder was denied because there was 
no diagnosis of post-traumatic stress disorder.

In December 1992, the veteran applied for service connection 
for mental problems.  In January 1993, the RO advised him of 
the prior denials of service connection in June 1972.  It 
advised him that he had one year from the date of the 
notification at that time to appeal its decision and that 
since he did not appeal that decision, its became final.  It 
further advised him that to reopen his claim, he had to 
submit evidence which had not been previously considered.  It 
advised him that he should submit the evidence within 60 days 
from the date of that letter, and that no further action 
could be taken until that evidence was received.  

In March 1993, the RO advised the veteran that since he did 
not submit new and material evidence, his claim was denied.  
He was given appeal rights, and no timely appeal was filed.  

In September 1998, the veteran claimed service connection for 
post-traumatic stress disorder.  

Thereafter, VA medical records indicating a diagnosis of 
alcohol dependence, impressions or assessments of post-
traumatic stress disorder, and provisional diagnoses of post-
traumatic stress disorder and rule out post-traumatic stress 
disorder, dating between November 1992 and April 1997, were 
received.  

Also, a May 1993 private psychosocial survey report was 
received in 1997.  It indicates that the veteran had been in 
jail since March 1993.  It further indicates that he was 
evaluated by a social worker, who considered his army and 
other history, and considered the veteran to be mentally 
impaired.  The veteran was felt to have organicity and 
inconsistency of thoughts, residuals of excessive drinking, 
and a possible ongoing psychosis.

Letters from the veteran's brother and from his former spouse 
were received in November 1997.  His brother described his 
observations of the veteran from before, during, and after 
service.  His former spouse described her observations of him 
since when she first met him, while he was in service, after 
he had returned from Vietnam.  She opined that all of the 
veteran's problems were caused by what he went through in 
Vietnam.

Also received in November 1997 was a November 1997 private 
medical report composed for the Disability Determination 
Service of the Texas Rehabilitation Commission.  The 
veteran's social, psychiatric, and occupational histories 
were reviewed, and the veteran was examined.  It was noted 
that the veteran indicated that he had post-traumatic stress 
disorder from the Vietnam war.  A hospitalization in 1970, 
followed by one in 1989, was reported.  The veteran reported 
that he began drinking excessively upon returning from 
Vietnam.  He had had four DWI's and an arrest for public 
intoxication.  Two years before the current evaluation, he 
was arrested and convicted of aggravated assault.  He was 
taking no medicine for nerves or depression currently, and he 
had been alcohol free for two years.  A mental status 
examination was conducted.  After all of the above 
information was obtained, the diplomate of the American Board 
of Psychiatry and Neurology rendered diagnoses of substance 
induced persisting amnestic disorder due to chronic alcohol 
abuse, by history; a history of PTSD resolved at the present 
time; and a history of alcohol dependence, now in complete 
remission.

In June 1999, the veteran described stressful, life-
threatening events which occurred during combat in service.

Pertinent law and regulations

In a March 1993 decision, the RO denied service connection 
for post-traumatic stress disorder.  That decision is final 
based upon the evidence which was then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  The 
claim may be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304.  
A showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  With 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection for injuries alleged 
to have been incurred in combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO was correct in reopening the veteran's claim and 
considering it on the merits in January 1999.  Previously, 
there was evidence of record showing that the veteran had 
been awarded the Combat Infantryman Badge.  However, there 
was no competent medical evidence of record tending to prove 
that the veteran has post-traumatic stress disorder, or 
linking it to an in-service stressor.  Since the last final 
denial, some evidence has been submitted, in the form of VA 
medical records which show that the diagnosis of post-
traumatic stress disorder was entertained.  This evidence 
provides a more complete picture than had been present 
before.  Therefore, the evidence is new and material evidence 
and the claim must be reopened and decided on its merits.  
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998); Evans.  

However, the preponderance of the evidence indicates that the 
veteran does not have post-traumatic stress disorder.  The 
facts are that only assessments/impressions of post-traumatic 
stress disorder and rule out post-traumatic stress disorder 
are of record, and that in November 1997, there was a private 
examination by a diplomate of psychiatry and neurology who 
considered the question of whether the veteran had post-
traumatic stress disorder and could not find any current 
evidence of it.  Also, the veteran's service discharge 
examination was negative and he was hospitalized in 1988 and 
1989 for psychiatric problems, without post-traumatic stress 
disorder being diagnosed.  The preponderance of the evidence 
indicates that the veteran does not have post-traumatic 
stress disorder.

While the veteran and his ex-wife may feel that he has post-
traumatic stress disorder, since they are laypersons, they 
are not capable of indicating that he does, or indicating 
that it was due to service.  Medical evidence is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that caselaw indicates that the provisions of 
38 U.S.C.A. § 1154(b) relax the evidentiary requirement, in 
cases such as here, where the claimant is a combat veteran, 
regarding proof of service incurrence or aggravation of a 
disease or injury incurred during combat.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  See also Colette v. 
Brown, 82 F. 3d 389 (1996).  In Collette, the Court stated 
that if there is (1) satisfactory evidence of service 
incurrence, which is (2) consistent with the circumstances of 
combat service, then service incurrence will be accepted as 
proven unless there is clear and convincing evidence to the 
contrary.  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  However, in Kessel v. West, 13 Vet. 
App. 9 (1999), the Court explicitly indicated that the 
evidentiary benefit conferred by 38 U.S.C.A. § 1154(b) is one 
only as to what occurred during combat, and that it does not 
extend to the question of whether the veteran has current 
disability or whether there is a nexus between it and 
service.  As a result of 38 U.S.C.A. § 1154(b), a combat 
veteran can indicate what happened to him during combat but 
he can not create a presumption of nexus to service or of 
current disability by asserting that there is one.

The benefit of the doubt doctrine does not apply, as the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet.App. 49, 55 (1991).  In light 
of the above, the claim must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


